  Case: 3:20-cv-00389-PBS Doc #: 20 Filed: 09/01/21 Page: 1 of 1 PAGEID #: 1058




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

CHARLES LORAINE,                :              Case No. 3:20-cv-389
                                :
    Plaintiff,                  :
                                :              Magistrate Judge Peter B. Silvain, Jr.
vs.                             :
                                :
COMMISSIONER OF SOCIAL SECURITY :
ADMINISTRATION,                 :
                                :
    Defendant.                  :


                                        ORDER


      This Social Security disability benefits appeal is presently before the Court on the

parties’ Joint Motion to Remand this case to the Commissioner for further administrative

proceedings pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. #19. Based upon

the stipulation of the parties, and for good cause shown, IT IS ORDERED THAT: (1) the

Administrative Law Judge’s non-disability finding is found unsupported by substantial

evidence, and the parties’ Joint Motion to Remand (Doc. #19) is GRANTED; (2) this case

is REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g)

for further proceedings; and (3) this case is TERMINATED upon the Court’s docket. The

Clerk is ORDERED to enter judgment accordingly.

IT IS SO ORDERED.



September 1, 2021                                s/Peter B. Silvain, Jr.
                                                 Peter B. Silvain, Jr.
                                                 United States Magistrate Judge
